DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending in the current application.
Claims 9-12 are withdrawn from consideration in the current application.
Claim 1 is amended in the current application.

Election/Restrictions
Applicant’s election with traverse of Group I (claims 1-8) in the reply filed on June 7, 2022 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 7, 2022.
The traversal is on the grounds that Zhou is directed to a near zero optical retardation film that exhibits in-plane retardation Re of 5 nm or less, whereas newly amended claim 1 recites the claimed phase difference film exhibits Re of 120-160 nm or 250-290 nm.
This is not found persuasive for the following reasons.  Although newly amended claim 1 further characterizes the in-plane retardation Re of the claimed phase difference film of Group I (claims 1-8), the invention of Group II (claims 9-12) does not recite any limitations pertaining to in-plane retardation Re.  Therefore, the limitations recited in claim 1 regarding in-plane retardation Re are not part of the common technical feature as outlined in the Restriction Requirement dated May 2, 2022.  The Restriction Requirement establishes that the common technical feature is rendered obvious by Zhou in view of Yoshimi.
Applicant also argues that Zhou fails to disclose an Nz factor of greater than 0 and smaller than 1.
This is not persuasive for the following reasons.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Zhou is not relied upon alone to satisfy all the limitations of the common technical feature.  Zhou is combined with Yoshimi, where Yoshimi teaches that it is well known and well within the abilities of those skilled in the art to form and configure birefringent films for optical compensation for LCD displays to have various refractive indices that satisfy the equation of 0<(nx-nz)/(nx-ny)<1 (0<NZ<1) by stretching a polymer film that can comprise styrene-butadiene copolymers (Yoshimi, Col 1-Col 4 line 27).  Since Zhou and Yoshimi both disclose optical compensation films for LCD displays, both disclose forming the compensation films with styrene-butadiene copolymers, and Zhou suggests stretching retardation films (Zhou, [0002], [0010], [0046]-[0053]), it would have been obvious to one of ordinary skill in the art to have controlled the NZ factor of Zhou’s film to be within the range of 0<NZ<1 to yield an optical film that can compensate in a wide range of viewing angles, has excellent visibility, has excellent recognizability, heightens contrast, and widens black-white display range (Yoshimi, Col 2 line 6-Col 3 line 5, see MPEP 2143).
In view of the foregoing, the requirement is still deemed proper and is made FINAL.

Claim Interpretations
Claim 1 recites the transitional phrase a “phase difference film solely consisting essentially of a single species of copolymer P….”  The specification defines this transitional phrase as being able to include additional blending agents, so long as the blending agents do not inhibit expression of structural birefringence, and where copolymer P is present in an amount of 98% by weight or more (Spec as originally filed, Pg 15).
While claim 1 recites the transitional phrase a “phase difference film solely consisting essentially of a single species of copolymer P…,” the following transitional phrase “copolymer P containing” is considered to be an open transitional phrase (see MPEP 2111.03).  Therefore, the claimed “copolymer P containing a polymerization unit A and a polymerization unit B” requires “a polymerization unit A and a polymerization unit B,” but can also include other unrecited elements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of copending Application No. 16/618143 (reference application) in view of Donald et al. (US 2002/0061982 A1).
Regarding Claims 1, 2, and 3, 16/618143 claims a phase difference film comprising a block copolymer P containing a polymerization unit block A (vinyl aromatic monomer blocks) as a main component and a polymerization unit block B (conjugated diene monomer blocks) as a main component, the phase difference film including a phase separation structure, the phase difference film having an in-plane retardation Re of 120-160 nm or 250-290 nm, and the phase difference film having an NZ factor of greater than 0 and smaller than 1 (16/618143, Claims 1, 5).  16/618143’s Re and NZ factor ranges are identical to the claimed ranges, and therefore, completely satisfy the claimed ranges (see MPEP 2131.03).  16/618143’s claims 1-3 and 5-7 do not claim any additional species of copolymer, and therefore, these claims are considered to at least render obvious the claimed transitional phrase “consisting essentially of.”
16/618143 claims that the phase difference film includes a phase separation structure, but remains silent regarding the phase separation structure exhibiting a structural birefringence that has a form of any lamella, cylinder and spheroid with a distance of 200 nm or less between structures.
Donald, however, teaches a block copolymer of vinyl aromatic monomer blocks and conjugated diene monomer blocks that can be formed into oriented films and protection films (Donald, [0007]-[0012], [0016]-[0024], [0194]).  Donald further teaches the block copolymer exhibits a microphase separation from the structurally/compositionally different polymeric blocks (i.e. a phase separation structure formed from the structurally/compositionally different polymerization unit A and polymerization unit B), where the separate well-defined morphology dimensions (distance between phases) of the microphase separation typically range from 5-50 nm in size and can include spheres, cylinders, and lamellar phases (Donald, [0022], [0051]).  Donald’s morphology dimension size range is completely encompassed within the claimed range of 200 nm or less, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Since 16/618143 and Donald both disclose substantially identical block copolymers of vinyl aromatic monomer blocks and conjugated diene monomer blocks, it would have been obvious to one of ordinary skill in the art that 16/618143’s phase difference film formed of the vinyl aromatic/conjugated diene block copolymer would necessarily exhibit microphase separation morphology dimensions that at least render obvious the claimed structural birefringence and phase distance range; [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP 2112.01, I).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured, adjusted, and controlled the microphase separation morphology dimensions of 16/618143’s optical compensation film to yield a block copolymer structure that achieves different desired balance of physical properties of elasticity, resilience, stiffness, and toughness as taught by Donald (Donald, [0012], [0051], see MPEP 2143).
Regarding Claim 4, modified 16/618143 claims the polymerization unit A is a unit represented by general formula (A) that is identical to general formula (A) of the present invention (16/618143, Claim 6).
Regarding Claim 5, 16/618143 claims the polymerization unit B is a unit represented by general formula (B-1), (B-2), or a combination thereof, where these general formulae are identical to general formula (B-1) and (B-2) of the present invention (16/618143, Claim 7).
Regarding Claim 6, modified 16/618143 claims the copolymer P is a tri-block copolymer having blocks (A) including the polymerization unit A as a main component and a block (B) including the polymerization B as a main component (16/618143, Claim 3).
Regarding Claim 7, modified 16/618143 claims the resin formed of the block copolymer has negative intrinsic birefringence (16/618143, Clam 1).
Regarding Claim 8, modified 16/618143 claims the polymerization unit block A has a negative intrinsic birefringence value, and the polymerization unit block B has a positive intrinsic birefringence (16/618143, Claims 1, 2).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, and 9 of copending Application No. 16/615586 (reference application).
Regarding Claim 1, 16/615586 claims a phase difference film consisting of a resin C containing a block copolymer P containing a block (A) including a polymerization unit A as a main component and a block (B) including a polymerization unit B as a main component, the phase difference film including a phase separation structure that exhibits a structural birefringence, the phase difference film having an in-plane retardation Re of 120-290 nm, and the phase difference film having an NZ factor of greater than 0 and smaller than 1 (16/615586, Claim 1).  16/615586’s NZ factor range is identical to the claimed factor range, and therefore, completely satisfies the claimed range (see MPEP 2131.03).  16/615586’s Re range completely encompasses the claimed ranges, and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).  16/615586’s claims 1, 3-6, 8, and 9 do not claim any additional species of copolymer, and therefore, these claims are considered to at least render obvious the claimed transitional phrase “consisting essentially of.”
Regarding Claim 2, 16/615586 claims the phase separation structure has a form of any of lamella, cylinder, or spheroid, and a distance between phases in the phase separation structure is 200 nm or less (16/615586, Claim 1).  16/615586’s distance range is identical to the claimed range, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Regarding Claim 3, 16/615586 claims the copolymer is the block copolymer having blocks (A) including the polymerization unit A as a main component and the block (B) including the polymerization B as a main component (16/615586, Claim 3).
Regarding Claim 4, modified 16/615586 claims the polymerization unit A is a unit represented by general formula (A) that is identical to general formula (A) of the present invention (16/615586, Claim 4).
Regarding Claim 5, modified 16/615586 claims the polymerization unit B is a unit represented by general formula (B-1), (B-2), or a combination thereof, where these general formulae are identical to general formula (B-1) and (B-2) of the present invention (16/615586, Claim 5).
Regarding Claim 6, 16/615586 claims the copolymer is a triblock copolymer having blocks (A) including the polymerization unit A as a main component and the block (B) including the polymerization B as a main component with a structure of (A)-(B)-(A) (16/615586, Claim 7).
Regarding Claim 7, 16/615586 claims the copolymer has a negative intrinsic birefringence (16/615586, Claim 8).
Regarding Claim 8, 16/615586 claims the polymerization unit A has a negative intrinsic birefringence and the polymerization B has a positive intrinsic birefringence (16/615586, Claim 9).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. (US 2010/0290117 A1), in view of Yoshimi et al. (US 5245456 A), and in view of Donald et al. (US 2002/0061982 A1).
Regarding Claims 1 and 2, Diehl teaches an optical compensation film (phase difference film) for display devices (such as liquid crystal displays) formed of a block copolymer of a vinyl aromatic monomer block (such as styrene; a polymerization unit A) and a diene monomer block (such as butadiene; a polymerization unit B) that exhibits in-plane retardation Re of 25 nm to 500 nm (Diehl, Abstract, [0002], [0008]-[0009], [0018]).  Diehl further teaches the retardation is controlled by orientation and draw ratio (Diehl, [0066], Table 3).  Diehl’s in-plane retardation completely encompasses the claimed ranges of 120-160 nm and 250-290 nm, and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).  Diehl teaches the block copolymer forms a macro-phase separation structure (Diehl, [0040]).  Diehl further discloses film examples that consist of a styrene/conjugated diene block copolymer that satisfy the claimed transitional phrase “a phase difference film solely consisting essentially of” (Diehl, [0058]-[0066], Tables 1-3).  Diehl discloses a phase difference film that is substantially identical to the claimed phase difference film.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Therefore, Diehl’s phase difference film is considered to necessarily possess a phase separation structure that exhibits a structural birefringence, and is also considered to be necessarily capable of exhibiting an Nz factor that renders obvious the claimed range (see MPEP 2112.01, I).
Diehl remains silent regarding specifically controlling an NZ factor in the claimed range of 0<NZ<1.
Yoshimi, however, teaches a birefringent film for optical compensation for LCD displays (Yoshimi, Col 1 line 1-Col 2 line 13).  Yoshimi teaches the birefringent film is configured to have various refractive indices that satisfy the equation of 0<(nx-nz)/(nx-ny)<1 (0<NZ<1) by stretching a polymer film that can comprise styrene-butadiene copolymers (Yoshimi, Col 2 line 5-Col 4 line 27).
Since Diehl and Yoshimi both disclose optical compensation films for LCD displays, both disclose forming the compensation films with styrene-butadiene copolymers, and Diehl also suggests controlling drawing/stretching of compensation films (Diehl, [0002], [0034]-[0043], [0066]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the NZ factor of Diehl’s optical compensation film to be within the range of 0<NZ<1 to yield an optical film that can compensate in a wide range of viewing angles, has excellent visibility, has excellent recognizability, heightens contrast, and widens black-white display range as taught by Yoshimi (Yoshimi, Col 2 line 6-Col 3 line 5, see MPEP 2143).
Modified Diehl teaches the block copolymer forms a macro-phase separation structure (Diehl, [0040]).  Modified Diehl discloses a phase difference film that is substantially identical to the claimed phase difference film.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Therefore, Diehl’s phase difference film is considered to necessarily possess a phase separation that exhibits a structural birefringence (see MPEP 2112.01, I).
Modified Diehl remains silent regarding a phase separation structure having any of lamella, cylinder, or spheroid, where a distance between phases in the phase separation structure is 200 nm or less (as required by claim 2).
Donald, however, teaches a block copolymer of vinyl aromatic monomer blocks and conjugated diene monomer blocks that can be formed into oriented films and protection films (Donald, [0007]-[0012], [0016]-[0024], [0194]).  Donald further teaches the block copolymer exhibits a microphase separation from the structurally/compositionally different polymeric blocks (i.e. a phase separation structure formed from the structurally/compositionally different polymerization unit A and polymerization unit B), where the separate well-defined morphology dimensions (distance between phases) of the microphase separation typically range from 5-50 nm in size and can include spheres, cylinders, and lamellar phases (Donald, [0022], [0051]).  Donald’s morphology dimension size range is completely encompassed within the claimed range of 200 nm or less, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Since modified Diehl and Donald both disclose substantially identical block copolymers of vinyl aromatic monomer blocks and conjugated diene monomer blocks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Diehl’s optical compensation film formed of the vinyl aromatic/conjugated diene block copolymer would necessarily exhibit microphase separation morphology dimensions that at least render obvious the claimed structural birefringence and phase distance range; [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP 2112.01, I).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured, adjusted, and controlled the microphase separation morphology dimensions of modified Diehl’s optical compensation film to yield a block copolymer structure that achieves different desired balance of physical properties of elasticity, resilience, stiffness, and toughness as taught by Donald (Donald, [0012], [0051], see MPEP 2143).
Regarding Claim 3, modified Diehl further teaches the optical compensation film comprises a vinyl aromatic/conjugated diene block copolymer formed of a vinyl aromatic block (such as styrene; a polymerization unit A) and a conjugated diene block (such as butadiene; a polymerization unit B) (Diehl, [0002], [0018]-[0027], Tables 1-3).
Regarding Claim 4, modified Diehl further teaches the vinyl aromatic block (polymerization unit A) includes monomers such as styrene that completely satisfy general formula (A) (Diehl, [0002], [0018]-[0027], Tables 1-3).
Regarding Claim 5, modified Diehl further teaches the conjugated diene block (polymerization unit B) includes monomers such as butadiene that completely satisfy general formula (B-1) (Diehl, [0002], [0018]-[0027], Tables 1-3).
Regarding Claim 6, modified Diehl further teaches the vinyl aromatic/conjugated diene block copolymer can be a triblock copolymer having a styrene block – butadiene block – styrene block (SBS) structure (i.e. an A-B-A structure) (Diehl, [0018]-[0022]).
Regarding Claim 8, modified Diehl teaches the vinyl aromatic/conjugated diene block copolymer is formed of a vinyl aromatic block (such as styrene; a polymerization unit A) and a conjugated diene block (such as butadiene; a polymerization unit B) (Diehl, [0002], [0018]-[0027], Tables 1-3).   Modified Diehl discloses vinyl aromatic monomers and conjugated diene monomers that are identical to the monomers of the present invention (Specification as originally filed, [0020]-[0031]).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP 2112.01, I).  Therefore, modified Diehl’s vinyl aromatic monomer block is considered to necessarily exhibit negative intrinsic birefringence and modified Diehl’s conjugated diene monomer block is considered to necessarily exhibit positive intrinsic birefringence with a predictable and reasonable expectation of success (see MPEP 2143).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. (US 2010/0290117 A1), in view of Yoshimi et al. (US 5245456 A), and in view of Donald et al. (US 2002/0061982 A1) as applied to claim 1 above, and further in view of Yamakawa et al. (JP 2006-111650 A, herein English machine translation utilized for all citations).
Regarding Claim 7, modified Diehl teaches the optical compensation film as discussed above for claim 1.  Modified Diehl teaches the vinyl aromatic/conjugated diene block copolymer is formed of a vinyl aromatic block (such as styrene; a polymerization unit A) and a conjugated diene block (such as butadiene; a polymerization unit B) (Diehl, [0002], [0018]-[0027], Tables 1-3).
Modified Diehl remains silent regarding the vinyl aromatic/conjugated diene block copolymer having a negative intrinsic birefringence.
Yamakawa, however, teaches a block copolymer exhibiting negative birefringence for an optical film comprising a block copolymer formed of a vinyl aromatic monomer block (vinyl naphthalene block) and a conjugated diene block (Yamakawa, [0001], [0012]-[0021]).  Yamakawa teaches the block copolymer exhibiting negative birefringence also achieves transparency, heat resistance, and excellent flexibility (Yamakawa, [0013]).
Since modified Diehl and Yamakawa both disclose optical films exhibiting birefringence and both disclose forming the films with vinyl aromatic-conjugated diene block copolymers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed and controlled modified Diehl’s optical compensation film to exhibit negative birefringence to yield an optical film that also achieves transparency, heat resistance, and excellent flexibility (Yamakawa, [0013]).  Furthermore, modified Diehl and Yamanaka both disclose vinyl aromatic monomer and conjugated diene monomers (Diehl, [0002], [0018]-[0027], Tables 1-3) that are substantially identical to the monomers of the present invention (Specification as originally filed, [0020]-[0031]).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP 2112.01, I).  Therefore, modified Diehl’s optical compensation film formed of the vinyl aromatic-conjugated diene block copolymers are also considered to necessarily exhibit negative birefringence with a predictable and reasonable expectation of success (see MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782